Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/22 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Munje et al. “A new paradigm in sweat based wearable diagnostic biosensors using RITLs”.
Regarding claims 1, 11 and 18, Munje discloses an apparatus comprising: a porous substrate, wherein the substrate comprises semiconducting oxide elements functionalized to conjugate with an analyte ([pg.2] a nanoporous substrate has zinc oxide sensors), the semiconducting oxide elements are embedded within at least a portion of the substrate ([FIG1] ), and the substrate is to absorb fluid from a subject, wherein the fluid is capable of carrying the analyte; two or more electrodes attached to the substrate to correspond to the portion of the substrate ([pg.2] the sweat travels through the membrane to the electrodes), wherein the portion of the substrate further carries Room-Temperature Ionic Liquid (RTIL) pre-absorbed into the substrate, and the two or more electrodes are positioned to correspond with the absorbed RTIL ([FIG1]).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 2, Munje discloses the semiconducting oxide elements comprise an array functionalized to conjugate with a plurality of different analytes including the analyte ([FIG1][pg.2]).  
 
 
Regarding claims 5, 13 and 19, Munje discloses the semiconducting oxide elements comprises thin films functionalized with particular linkers and affinity capture probes to bind to the analyte ([pg.2]).  
Regarding claims 6, 14 and 20, Munje discloses the affinity capture probes functionalized on the semiconducting oxide elements is surrounded by the RTIL ([FIG1]).  
Regarding claim 7, Munje discloses the semiconducting oxide elements comprise one of Zinc Oxide (ZnO) or Graphene Oxide ([pg.2]).  
Regarding claims 8 and 15, Munje discloses the substrate comprises a flexible substrate sheet to contact skin of a user ([pg.9] flexible nanoporous polyamide substrate).  
Regarding claim 9, Munje discloses the fluid comprises bodily fluid ([pg.2] sweat).  
Regarding claim 10, Munje discloses a wearable biosensor, and the wearable biosensor comprises the substrate and electrodes to implement a sensor on the wearable biosensor ([FIG1]).  
Regarding claim 12, Munje discloses sensing the presence of the analyte using the biosensor device further comprises: applying a voltage to the two or more electrodes; and measuring at least one of impedance or capacitance across the electrodes to determine presence of the analyte in the fluid ([pg.8-9]).   
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6, 8-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataky US 2010/0044224 in view of Ferguson et al. US 2016/0166186 and Wang et al. “Zinc oxide nanocomb biosensor for glucose detection”.
Regarding claims 1 and 11, Kataky discloses an apparatus comprising: a porous substrate ([¶88] 108 is a porous substrate), wherein the substrate comprises conductive elements, the elements are embedded within at least a portion of the substrate ([¶81] the polymers of the apparatus may have conductive elements within) and the substrate is to absorb fluid capable of carrying the particular analyte ([¶88]); two or more electrodes attached to the substrate to correspond to the portion of the substrate ([¶94] electrodes 114), wherein the portion of the substrate further comprises Room-Temperature Ionic Liquid (RTIL) preabsorbed into the substrate, and the two or more electrodes are positioned to correspond with the absorbed RTIL ([¶88] the Solgel contains a room temperature ionic liquid and is preabsorbed into the pores 130).  
 	Kataky does not specifically disclose semiconductor elements in the substrate or functionalized semiconductor elements to conjugate with at least one analyte. However, in the same field of endeavor of analyte sensing, Ferguson teaches a biosensor that has a functionalized conductive layer that conjugates with an analyte ([¶122] the conductive element has a functionalized surface with signaling probes that switch their confirmation on binding. [¶124,125] the signaling probes are immobilized on the conductive surface). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of the effective filing date to combine the device of Kataky with the conformation probes of Ferguson in order to target specific analytes and translate the binding of those analytes into an electrical signal ([¶106]).
The combination of Kataky and Ferguson does not specifically disclose wherein the semiconductor elements comprise of oxide based semiconductor elements. However, in the same field of endeavor of analyte sensing, Wang teaches a biosensor that uses zinc oxide semiconductors ([pg. 88]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing to modify the combination of Kataky and Ferguson with the ZnO elements as ZnO nanostructures have unique advantages including the high specific surface area, nontoxicity, chemical stability, electrochemical activity, and high electron communication features ([pg. 88]). Additionally, Ferguson teaches using metal oxides for the conductive elements ([¶125]) and zinc oxide is a particular metal oxide that provides said advantages.

Regarding claim 2, in the combination of Kataky and Ferguson, Ferguson teaches the semiconductor elements comprise an array functionalized to conjugate with a plurality of different analytes including the particular analyte ([¶122,124,125] the conductive element has a functionalized surface with signaling probes that switch their confirmation on binding).  
Regarding claims 5 and 13, in the combination of Kataky and Ferguson, Ferguson teaches the semiconductor elements comprises thin films functionalized with particular linkers and affinity capture probes to bind to the particular analyte ([¶122,124,125] the conductive element has a functionalized surface with signaling probes that switch their confirmation on binding).    
Regarding claims 6 and 14, Kataky discloses the affinity capture probes functionalized on the semiconductor elements is surrounded by the RTIL ([¶101] the functionalized elements or detector elements are in the solgel channel with the ionic liquid).  
Regarding claim 7, the combination of Kataky and Ferguson does not specifically disclose wherein the semiconductor elements comprise of oxide based semiconductor elements such as ZnO, Graphene Oxide. However, in the same field of endeavor of analyte sensing, Wang teaches a biosensor that uses zinc oxide semiconductors ([pg. 88]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing to modify the combination of Kataky and Ferguson with the ZnO elements as ZnO nanostructures have unique advantages including the high specific surface area, nontoxicity, chemical stability, electrochemical activity, and high electron communication features ([pg. 88]). Additionally, Ferguson teaches using metal oxides for the conductive elements ([¶125]) and zinc oxide is a particular metal oxide that provides said advantages.
Regarding claims 8-10 and 15, Kataky discloses the substrate comprises a flexible substrate sheet to contact skin of a user, wherein the fluid comprises bodily fluid and wherein the apparatus comprises a wearable biosensor ([FIG1][¶79]).  
Regarding claim 16, Kataky discloses the presence of the particular analyte is captured during passive monitoring of a subject ([¶60] the device does not require power to sense the analyte).  
Regarding claim 17, in the combination of Kataky and Ferguson, Ferguson teaches the presence of the particular analyte is captured during active monitoring of a subject ([¶245-247] the device uses KDM to determine the analyte signal which requires some active processing so the monitoring is considered active).  

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataky US 2010/0044224 in view of Ferguson et al. US 2016/0166186 further in view of Zeng et al. US 2009/0293590.
Regarding claims 4 and 12, the combination of Kataky and Ferguson does not disclose wherein a voltage is to be applied to the two or more electrodes and one of impedance and capacitance is to be measured across the electrodes to determine presence of the particular analyte in the fluid. However, in the same field of endeavor of analyte sensing, Zeng teaches a flexible analyte sensor similar to Kataky that teaches measuring impedance across electrodes to determine the presence of an analyte ([¶29,37]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the combination of Kataky and Ferguson with the impedance sensing of Zeng as it is no more than the simple substitution of one measurement method for another to obtain the predictable results of electronically sensing an analyte.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataky US 2010/0044224 in view of Ferguson et al. US 2016/0166186 further in view of Lee et al. IS 2015/0014164.
Regarding claim 18, Kataky discloses an apparatus comprising: a porous substrate ([¶88] membrane 109 is a porous substrate), wherein the substrate comprises conductive elements, the elements are embedded within at least a portion of the substrate ([¶81] the polymers of the apparatus may have conductive elements within) and the substrate is to absorb fluid capable of carrying the particular analyte ([¶88]); two or more electrodes attached to the substrate to correspond to the portion of the substrate ([¶94] electrodes 114), wherein the portion of the substrate further comprises Room-Temperature Ionic Liquid (RTIL) preabsorbed into the substrate, and the two or more electrodes are positioned to correspond with the absorbed RTIL ([¶88] the Solgel contains a room temperature ionic liquid and is preabsorbed into the pores 130).  
 	Kataky does not specifically disclose semiconductor elements in the substrate or functionalized semiconductor elements to conjugate with at least one analyte. However, in the same field of endeavor of analyte sensing, Ferguson teaches a biosensor that has a functionalized conductive layer that conjugates with an analyte ([¶122] the conductive element has a functionalized surface with signaling probes that switch their confirmation on binding. [¶124,125] the signaling probes are immobilized on the conductive surface). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of the effective filing date to combine the device of Kataky with the conformation probes of Ferguson in order to target specific analytes and translate the binding of those analytes into an electrical signal ([¶106]).
 	The combination of Kataky and Ferguson does not disclose a microcontroller; and a biosensor device coupled to the microcontroller. However, in the same field of endeavor of analyte sensing, Lee teaches a similar sensor device that has a microcontroller that is coupled to the biosensor device ([¶40]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the combination of Kataky and Ferguson with the microcontroller of Lee in order to allow for the use of different sensors with the processing system ([¶67]).
 Regarding claim 19, in the combination of Kataky and Ferguson, Ferguson discloses the semiconductor elements comprises thin films functionalized with particular linkers and affinity capture probes to bind to the particular analyte ([¶122,124,125] the conductive element has a functionalized surface with signaling probes that switch their confirmation on binding).    
Regarding claim 20, Kataky discloses the affinity capture probes functionalized on the semiconductor elements is surrounded by the RTIL ([¶101] the functionalized elements or detector elements are in the solgel channel with the ionic liquid).  

Response to Arguments
Regarding Applicant’s arguments against the 112(b) rejection, the Examiner notes Applicant’s arguments are persuasive and the rejection has been withdrawn.
The remainder of Applicant's arguments filed 10/27/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 103 rejection, Examiner respectfully disagrees. Applicant argues that the sol-gel is only made in a room temperature ionic liquid but does not contain a room temperature ionic liquid, Examiner disagrees. By its nature the sol-gel is a gel of the colloidal solution that proceeds toward a gel like phase that contains both the liquid and solid phases of the solution so the sol-gel would contain the room temperature ionic liquid. Specifically the sol-gel is absorbed into 108 in the pores and the sol-gel contains the RTIL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951. The examiner can normally be reached 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
                                                                                                                                                                                                  /NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        05 December 2022